DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (JP08015412) in view of Fitzer (WO0230675).
Referring to claim 1, Hoshi (JP08015412) shows a laser radar comprising:
a laser diode (see figure 6 Ref 100);
an optical system configured to shape laser light emitted from the laser diode, into a line beam that is long in one direction, and project the line beam (see figure 6 Ref 110); and
a scanner configured to perform scanning with the line beam (see the galvomirror paragraph 17), wherein
the laser diode is disposed such that a fast axis of the laser diode extends along a direction corresponding to the short side direction (see figure 6 note PAa, PAb, and PAc,).
However Hoshi fails to show the optical system includes a magnifying lens configured to spread the laser light emitted from the laser diode, in a direction corresponding to a long side direction of the line beam, and
the scanner is disposed on the laser diode side with respect to the magnifying lens.
Fitzer shows a similar device that includes the optical system includes a magnifying lens (see figure 2 Ref 36) configured to spread the laser light emitted from the laser diode, in a direction corresponding to a long side direction of the line beam (see the different beam spreading that can occur as shown in figures 4-10 specifically note the spreading of the beam along the FS as shown in figures 5-8), and
the scanner is disposed on the laser diode side with respect to the magnifying lens (see figure 2 Ref 34).  It would have been obvious to include the beam magnification and scanning as shown by Fitzer because this allows for the beam to be focused on the scanning mirror surface as well as producing interleaved scanned lights as shown by figure 16-17.  
Referring to claim 2, Hoshi shows a plurality of light emitting portions for the laser light are disposed along a slow axis direction of the laser diode (see figure 6 Ref 100).
Referring to claim 3, Hoshi shows a plurality of the laser diodes are disposed so as to be aligned along the slow axis direction (see figure 6 Ref 100).
Referring to claim 4, Hoshi renders obvious the claimed relation between the divergence angle of the fast axis of the light before passing through the optical system and the divergence angle of the fast axis after passing through the optical system because this is extremely well known and adds no new or unexpected results.  
Referring to claim 5, Hoshi renders obvious a width of a light emitting portion of the laser diode in the fast axis direction is 240 um or less because this is extremely well known and adds no new or unexpected results.
Referring to claim 7, Hoshi in combination with Fitzer shows the magnifying lens has a lens surface curved only in one direction (see figure 2 Ref 104 of Fitzer), and
the scanner performs scanning with the laser light in a direction parallel to a generatrix of the lens surface, thereby performing scanning with the line beam in the short side direction (see figure 2 Ref 42 of Fitzer).
Referring to claim 8, Hoshi in combination with Fitzer shows the optical system includes a collimator lens (see figure 2 Ref 72), and
the scanner is disposed between the collimator lens and the magnifying lens (see figure 2 Ref 72, 34, and 36).  It would have been obvious to include the claimed orientation because this allows the light to be focused on the scanning mirror as shown by Fitzer. 
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645